Citation Nr: 0323382	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for asthma as a result 
of asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.


REMAND

The veteran claims that the RO erred in denying service 
connection for asthma as a result of asbestos exposure, COPD, 
and depression.  Specifically, he contends that service 
connection for asthma and COPD is warranted because these 
disorders are the result of his exposure to asbestos during 
his period of service in the Navy and that service connection 
for depression is warranted because he received psychiatric 
treatment in service and his psychiatric impairment, to 
include a diagnosis of depression, have continued to the 
present.  

With respect to the veteran's asbestos related claims, it is 
noted that, in McGinty v. Brown, 4 Vet. App. 428 (1993), the 
United States Court of Appeals for Veterans Claims (Court), 
noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1988.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  It is noted that persons with asbestos exposure 
have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease, that an asbestos-related 
disease can develop from brief exposure to asbestos, and that 
there is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV- 3 (January 31, 1997).

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

In this case, the service department has stated that it is 
highly probable that the veteran was exposed to asbestos 
during his Naval service.  

The evidentiary record includes a partial copy of a decision 
from the Social Security Administration (SSA) with respect to 
a claim for benefits filed by the veteran.  A copy of the 
full decision, however, as well as the medical records relied 
upon for this decision, have not been obtained.  In this 
regard, it is noted that part of the Secretary's obligation 
is to review a complete record.  VA is required to obtain 
evidence, including decisions by administrative law judges 
from the SSA, and to give that evidence appropriate 
consideration and weight.  Baker v. West, 11 Vet. App. 163 
(1998).  Accordingly, the administrative decision and the 
medical records relied upon for this decision should be 
obtained and associated with the claims folder.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).

The evidence of record also contains a report of VA 
respiratory examination which includes an opinion that the 
veteran's asbestos exposure is less likely than not 
contributing to his pulmonary disease given the short 
duration of his exposure.  Although this examination report 
reflects that the veteran's claims file, to include his 
medical records, were reviewed; it is noted that treatment 
records during his period of employment with Ford Motor 
Company, from 1976 to 1988, have not been obtained for 
review.  It is further noted that a response from Visteon, 
the facility from which the copies of the veteran's treatment 
records during his employment with Ford Motor Company were 
requested, indicates that no such records have been found.  
The RO, however, has not inquired as to whether such records 
may be obtained from alternative sources.  

Additionally, with respect to the veteran's claim of 
entitlement to service connection for depression, it is noted 
that, in December 2002, he provided authorization to obtain 
treatment records which have not yet been requested.  

Finally, it is noted that, under the VCAA, the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his asthma, COPD, and psychiatric 
complaints prior to, during, and after 
his period of military service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In this regard, the attention of the RO 
is specifically directed to available 
treatment records from Ford Motor Company 
as well as the psychiatric treatment 
which the veteran identified in his 
December 2002 authorization to release 
information.  

3.  The RO should contact the SSA and 
request all medical records and any 
administrative law judge decisions 
pertaining to the veteran's claim for SSA 
benefits.

4.  The veteran should then be afforded 
an examination by an appropriate 
specialist to determine the nature and 
etiology of any current respiratory 
disorder.  All indicated studies must be 
conducted.  The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should express opinions as to 
whether it is at least as likely as not 
that any current respiratory disability 
was incurred in service or the result of 
asbestos exposure in service.  The 
physician should provide the rationale 
for the conclusions reached and cite the 
evidence relied on or rejected in forming 
any opinion.  

5.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination of the veteran.  The examiner 
is requested to offer an opinion with 
supporting analysis, as to whether it is 
at least as likely as not that any 
current psychiatric disorder had its 
clinical onset in service.  If it is 
determined that the current psychiatric 
disability had its clinical onset prior 
to service the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the psychiatric 
disorder was aggravated (a chronic 
worsening of the underlying condition 
versus temporary flare-ups of symptoms) 
as a result of the veteran's period of 
military service.  A complete rationale 
for all opinions expressed should be 
provided.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and review the issues on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




